 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    SALUD SOSA AYALA,                                  No. 1:18-cv-00803-LJO-SKO
11                        Plaintiff,
12             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
13    KIRSTIJN NIELSON, Secretary of the
      United States Department of Homeland               (Doc. 7)
14    Security, et al.,
15                        Defendants.
16

17

18            On October 2, 2018, Plaintiff filed a “Request for Dismissal of the Case,” in which

19   Plaintiff notifies the Court of the dismissal of the entire action without prejudice. (Doc. 7.)

20   Plaintiff filed this notice before the opposing party served either an answer or a motion for

21   summary judgment. As such, Plaintiff has voluntarily dismissed this matter without prejudice

22   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the

23   Clerk of Court to close this case.

24

25
     IT IS SO ORDERED.
26
27   Dated:     October 3, 2018                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
28
